Citation Nr: 1414260	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus type 2, coronary artery disease, or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested the opportunity to testify at a Board hearing; however, his representative subsequently indicated that the Veteran wished to forgo his hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of a proposed severance of the Veteran's service connection for posttraumatic stress disorder (PTSD) has been raised by the record.  Indeed, the Veteran's representative has filed an appellate brief on the matter.  However, the Board cannot construe this as a notice of disagreement since the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2009, at which he was diagnosed with hypertension.  Addressing the question of whether the condition was caused by the Veteran's diabetes mellitus, the VA examiner opined that hypertension without renal disease could not be related to diabetes mellitus without resorting to speculation.  Addressing the issue of aggravation, the examiner stated that he could not tell without speculation if hypertension was aggravated by diabetes mellitus.  If an examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so.  Otherwise, the examination report is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner provided no rationale for his conclusions. 

Further, the VA examination did not address causation or aggravation by the Veteran's other service-connected disabilities.  VA has a duty to address all theories of entitlement that are raised by the appellant or the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of non-adversarial administrative adjudication process).  Therefore, a new examination must be performed to determine whether the Veteran's hypertension has been caused or aggravated by any or all of the Veteran's other service-related conditions.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension. The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to address whether his hypertension has been caused or aggravated by any or all of his service connected disabilities.

The examiner must provide an opinion, in light of the examination findings and after review of the service and post-service evidence of record as to whether it is at least as likely as not that:

a. The Veteran's hypertension is related to or had its onset during service or became manifest within one year of his discharge from active duty. 

b. The Veteran's hypertension has been caused by his diabetes mellitus type 2.

c. The Veteran's hypertension has been aggravated by his diabetes mellitus type 2.

d. The Veteran's hypertension has been caused by his coronary artery disease.

e. The Veteran's hypertension has been aggravated by his coronary artery disease.

f. The Veteran's hypertension has been caused by his PTSD.

g. The Veteran's hypertension has been aggravated by his PTSD.

h. The Veteran's hypertension has been caused by the aggregate impact of his service-connected disabilities.

i. The Veteran's hypertension has been aggravated by the aggregate impact of his service-connected disabilities.

The examiner should provide a complete rationale for any opinion or conclusions.  If the examiner cannot state an opinion without resorting to speculation, he or she must provide a rationale for why that is so.  

3.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

